Citation Nr: 1546970	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, claimed as a disability manifested by fecal incontinence, to include as secondary to service-connected psycholophysiological gastrointestinal reaction.

2.  Entitlement to service connection for a respiratory disability, including asthma, to include as secondary to service-connected disability.

3.  Entitlement to service connection for fatigue.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to November 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the June 2014 remand, the Board remanded claims of entitlement to service connection for headaches, sinusitis, nasal congestion, rhinitis, throat irritation, a respiratory disability, and an ear disability.  While they were in remand status, the RO issued November 2014 rating decision granting service connection for deviated nasal septum claimed as sinusitis, rhinitis, throat irritation, and nasal congestion, otalgia claimed as an ear disability, and residuals of a traumatic brain injury claimed as headaches.  As these decisions constitute full grants of the benefits sought, no further appellate review of these claims is required.

The issues of entitlement to service connection for irritable bowel syndrome, claimed as a disability manifested by fecal incontinence, including as secondary to service-connected psychophysiological gastrointestinal reaction, and entitlement to service connection for a respiratory disability, including asthma, to include as secondary to service-connected disability, will be addressed in the Remand portion of the decision below.


FINDING OF FACT

A current separate and distinct fatigue disability has not been shown by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for fatigue have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran' claim, the RO sent the Veteran a September 2009 letter advising him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Efforts were undertaken to obtain the Veteran's in-patient service treatment records, but none could be located.  There was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA examination in August 2014.  The examiner thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered a clinical examination, all of which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the above, the Board finds that the Veteran has been provided an adequate examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

To date, service connection has been granted for the Veteran's psycholophysiological gastrointestinal reaction, otalgia, deviation of nasal septum, residuals of traumatic brain injury, and residuals of nasal laceration.  To the extent that these disabilities are manifested by fatigue, the Veteran is already receiving disability benefits and, thus, additional consideration will not be undertaken herein regarding this fatigue.  38 C.F.R. § 4.14 (2015).  The salient question present by the Veteran's claim is whether the evidence of record supports finding a current diagnosis of a separate and distinct fatigue disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In August 2014, the Veteran underwent a VA examination to ascertain whether his fatigue constituted chronic fatigue syndrome.  During the examination, the Veteran endorsed experiencing "chronic fatigue," but he related that to shortness of breath associated with asthma, not chronic fatigue syndrome.  As a result of clinical testing, the examiner observed that the Veteran had generalized muscle aches or weakness and sleep disturbance, both of which are indicative of chronic fatigue syndrome.  However, the examiner determined that the Veteran did not experience cognitive impairment, restriction of routine daily activities, or periods of incapacitation.  Ultimately, the examiner determined that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  The evidence of record is otherwise negative for a diagnosis of a separate and distinct fatigue disability.

To the extent that the Veteran asserts that he has a current, diagnosable fatigue disability, the Board finds that ascertaining the presence of a diagnosable disorder is more suited to the realm of medical, rather than lay expertise.  Such a precise determination is too complex for a layperson to proffer a competent opinion, especially given that fatigue may be a manifestation of an already service-connected disability.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence in this regard.

A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As determined above, the Veteran's fatigue is not a diagnosable or identifiable disability.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for fatigue has not been presented and the appeal must be denied.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative etiological opinion of record was that of the August 2014 VA examiner, which, as discussed above, is negative to the Veteran's claim.

Accordingly, the preponderance of the probative evidence shows that the Veteran's fatigue is not a disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fatigue is denied.


REMAND

Irritable Bowel Syndrome, Claimed as a Disability 
Manifested by Fecal Incontinence

Pursuant to the June 2014 remand, the Veteran was provided a VA examination in August 2014, in order to obtain an opinion as to the etiological relationship between the Veteran's claimed disability manifested by fecal incontinence and his active duty service and/or his psychophysiological gastrointestinal reaction.  After reviewing the relevant evidence of record and administering a clinical evaluation, the examiner found that the Veteran did not experience fecal incontinence as a separate and distinct disability.  Instead, the examiner rendered a diagnosis of irritable bowel syndrome.  The examiner then rendered the following etiological opinion:

[The] Veteran's claimed fecal urgency, [sic] is more likely related to his diagnosis of irritable bowel syndrome, in presence of a normal rectal exam[ination], and anal [electromyogram].

Diagnosis of irritable bowel syndrome was made recently in 2013.  So, in view of above findings, [the] Veteran's [irritable bowel syndrome (diagnosed in 2013-more than 40 years after service), is not related with abdominal trauma occurred [sic] in service in 1968, nor with [service-connected] psycholophysiological [gastrointestinal] reaction.

The opinion provided by the examiner fails to explain why the diagnosis of irritable bowel syndrome 40 years after Veteran's active duty is a basis for concluding that the Veteran's irritable bowel syndrome is not related to his service or to his service-connected psycholophysiological gastrointestinal reaction.  As such, the Board finds that the August 2014 opinion is conclusory.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, the examiner's opinion did not address whether the Veteran's irritable bowel syndrome is aggravated by his service-connected psycholophysiological gastrointestinal reaction.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board finds that the August 2014 VA examination is inadequate and, thus, a remand is required in order to provide the Veteran another examination.

Respiratory Disability, Including Asthma

Preliminarily, the Board observes that there is some confusion as to the scope of the claimed "respiratory" disability.  Specifically, in a May 2009 letter, R. A. C. R., M.D., stated that the Veteran was involved in a motor vehicle accident during his active duty, wherein he sustained trauma to his face and abdomen.  The doctor stated that the Veteran began experiencing "respiratory problems" shortly after this accident.  Dr. R. then opined that it was her impression that the Veteran's facial lesion in the nose area was causing the "respiratory problems."  In the May 2009 letter, the doctor did not discuss the Veteran's respiratory system beyond the facial aspects.  It appears as though the Veteran refers to experiencing a respiratory disability as any that impairs his ability to breathe, but primarily in regards to any disability stemming from the in-service facial trauma.  To date, service connection has been granted for the Veteran's deviated nasal septum, which, as discussed in the Introduction, encompasses his claims of entitlement to service connection for sinusitis, rhinitis, throat irritation, and nasal congestion.  As such, to the extent that his already service-connected deviated nasal septum and the associated symptoms contemplate impairment of his ability to breathe, no further appellate consideration is warranted.  38 C.F.R. § 4.14.  However, VA accepted the Veteran's claim of entitlement to service connection for a respiratory disability as one for disability regarding all aspects of his respiratory system (e.g., pharynx, trachea, lungs, etc.).  As such, the Board will address any and all respiratory disabilities of record beyond those for which service connection has already been granted.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

In an August 2009 letter, N. A. O., M.D., stated that the Veteran's nasal congestion and post-nasal dripping exacerbates his asthma; however, Dr. O. did not provide an underlying rationale for this opinion.  

In June 2014, the Board remanded this claim in order for the Veteran to be provided a VA examination.  In August 2014, the Veteran underwent a VA examination.  The examiner ultimately opined that there is "no etiological relationship between facial trauma and subsequent development of asthma."  The Board finds that it is unclear as to whether the August 2014 VA examiner's opinion considers the issue of aggravation.  As such, the Board finds that a remand to obtain a supplemental opinion is required.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination with respect to his irritable bowel syndrome, claimed as fecal incontinence.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

a.  Was the Veteran's irritable bowel syndrome incurred in or due to his active duty, to include as a result of a motor vehicle accident?

b.  Is the Veteran's irritable bowel syndrome proximately due to, or chronically aggravated by a service-connected disability, specifically, psycholophysiological gastrointestinal reaction?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  The RO must forward the evidence of record, in the form of electronic records, to the August 2014 VA examiner, or an appropriate substitute, in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether any currently or previously diagnosed respiratory disability, including, but not limited to asthma, was caused or aggravated by a service-connected disability.  In particular, the examiner is requested to consider and discuss whether the Veteran's asthma is aggravated by his service-connected deviation of nasal septum and residuals of nasal laceration.  In so doing, the examiner must discuss Dr. O.'s August 2009 opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


